Citation Nr: 0402845	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for disability of the mitral 
valve as a result of medical treatment by the Department of 
Veterans Affairs in 1997.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2000 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2003, the Board remanded this case to the RO.  The 
case was returned to the Board in November 2003.

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability 
from November 29, 2000.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has any disorder of the mitral valve.

2.  Prescription of medication for morbid obesity by VA 
physicians in 1997 was not the proximate cause of any 
disability of the veteran's mitral valve.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the mitral valve as a 
result of VA medical treatment in 1997 is not warranted.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
an April 2003 letter, the RO notified the veteran that 
medical evidence showing that he currently had a mitral valve 
disorder was needed to substantiate his claim.  He was also 
advised that VA would attempt to obtain reports of VA and 
private medical treatment and that if he wanted VA to attempt 
to get treatment information, he should identify the facility 
or doctor and for non-VA treatment fill out a consent form to 
allow VA to request the information.  He did not respond to 
this letter.  The recent case of Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), requires VA to notify 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  The Board finds that this 
requirement was meet in the April 2003 letter to the veteran, 
as he was specifically requested to send the facts or papers 
that VA needed as soon as possible.  Although notice to the 
veteran of the provisions of the VCAA did not precede the 
initial RO adjudication of the claim, as required in 
Pelegrini,  no resulting prejudice to the veteran is found.  
The RO has readjudicated the claim following the VCAA notice 
without requiring any greater showing of entitlement by the 
veteran.  The veteran has not identified any additional 
information.  The Board also concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97. As the veteran filed his claim after 
October 1, 1997, the amendments to the law apply to his case.

The record reveals that, in 1997, the veteran was being 
treated at a VA Medical Center (VAMC) for morbid obesity.  In 
March 1997, as treatment for obesity, a VA physician 
prescribed the medications Phentermine and Fenfluramine.  The 
Board takes notice of the fact these two medications, 
prescribed in combination, were known as Phen-Fen.  In July 
1997, the US Food and Drug Administration (FDA) issued a 
public health advisory concerning the "off-label", or 
unapproved, prescription of Phen-Fen in combination.  The FDA 
reported to health care professionals that, although there 
was no conclusive evidence establishing a causal relationship 
between those two products taken in combination and valvular 
heart disease, there had been cases reported of the rare 
occurrence of such disease in otherwise healthy obese women.  
In response to the FDA report, a physician at the VAMC where 
the veteran was being treated instructed the pharmacy to 
discontinue the dispensing of Phen-Fen.  The veteran's VA 
prescription records show that his prescriptions for Phen-Fen 
were last filled in July 1997.  The veteran and others who 
were receiving Phen-Fen from the VAMC in question were 
notified to discontinue its use and scheduled for 
echocardiograms.

The veteran underwent a VA echocardiogram in November 1997 
which showed, inter alia, that his mitral valve was non-
specifically thickened but opened normally.

In October 2000, the veteran asserted a claim for 
compensation under 38 U.S.C.A. § 1151 for a "mitral valve 
condition."

The veteran was afforded a VA heart examination in May 2002.  
The examiner noted that there was not a current 
echocardiogram but an echocardiogram in September 1999 had 
reportedly been normal and subsequent echocardiograms showed 
non-specific thickening of the mitral valve.  The examiner 
found that any thickening of the mitral valve was 
attributable to taking Phen-Fen but that his heart was 
functioning adequately and a physical examination did not 
support a diagnosis of hemodynamically significant mitral 
valve disease.

In the remand of April 2003, the Board requested that the 
physician who conducted the May 2002 heart examination, if 
available, or another physician review the report of a VA 
echocardiogram performed in February 2002, which showed 
moderate mitral valve regurgitation, and provide a 
supplemental opinion.

A VA echocardiogram in September 2002 showed: normal mitral 
valve structure; normal mitral valve leaflet excursion; 
transmitral velocity within the normal range; and no 
significant mitral valve regurgitation.

In July 2003, a VA physician reported that; the physician who 
had conducted the May 2002 heart examination had retired; 
and, as shown by the September 2002 VA echocardiogram, the 
veteran did not have a mitral valve disorder.

Although, as noted above, the veteran was provided an 
opportunity by the RO in April 2003 to submit medical 
evidence showing that he currently has a mitral valve 
disorder, he has not done so and there is no such medical 
finding or opinion of record.  

Service connection presupposes a diagnosis of a current 
disease, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992), and the Board finds that the same principle applies 
to claims under 38 U.S.C.A. § 1151.  That is to say, in the 
instant case, entitlement to compensation under 38 U.S.C.A. 
§ 1151 requires a showing by competent evidence that the 
veteran has a current disability of the mitral valve (and 
that such disability of the mitral valve was proximately 
caused by the prescription for a period of four months in 
1997 of the two medications known as Phen-Fen).  The only 
competent evidence on that issue would be competent medical 
evidence, which means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2003).  However, the VA heart examiner in May 
2002 reported that the earlier echocardiogram findings 
regarding the veteran's mitral valve were not medically 
significant and the VA physician who reviewed the veteran's 
records in July 2003 reported that the veteran does not have 
a mitral valve disorder.  There are no medical findings or 
opinions contrary to the conclusions of the two VA 
physicians, and there is thus no competent medical evidence 
that the veteran has any mitral valve disability.  As a 
layman, the veteran is not qualified to offer an opinion on 
questions of medical diagnosis, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and so his statements in that 
regard are lacking in probative value.  The Board must, 
therefore, conclude that the preponderance of the evidence is 
against the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for disability 
of the mitral valve as a result of VA medical treatment in 
1997.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for disability of the mitral 
valve as a result of VA medical treatment in 1997 is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



